

WARRANT CLARIFICATION AGREEMENT
 
This Warrant Clarification Agreement (this “Agreement”), dated as of __________,
2008, to the Restated Warrant Agreement, made as of August 14, 2007 (the
“Warrant Agreement”) is made and entered into by and between NeoStem, Inc., a
Delaware corporation with offices at 420 Lexington Avenue, New York, New York
10170 (“Company”) and Continental Stock Transfer & Trust Company, a New York
corporation, with offices at 17 Battery Place, New York, New York 10004
(“Warrant Agent”).


WHEREAS, Section 3.3.2 of the Warrant Agreement provides that Company shall not
be obligated to deliver any securities pursuant to the exercise of a Warrant
unless a registration statement under the Securities Act of 1933, as amended
(‘‘Securities Act’’), with respect to the Common Stock is effective.
 
WHEREAS, the Warrant Agreement does not contain any provisions granting
registered holders of Warrants the right to receive any cash or other
consideration or otherwise “net cash settle” the Warrants in the event
securities cannot be issued upon exercise of the Warrants.
 
WHEREAS, in furtherance of the foregoing, the Company’s final prospectus, dated
July 16, 2007, indicated that (i) for a warrant holder to be able to exercise
their warrant, the shares of common stock underlying the warrant must be covered
by an effective and current registration statement and qualify or be exempt
under the securities laws of the state or other jurisdiction in which the holder
lives, (ii) the Company cannot assure prospective warrant holders that it will
continue to maintain a current registration statement relating to the shares of
common stock underlying the warrants or that an exemption from registration or
qualification will be available throughout their term, and (iii) this may have
an adverse effect on demand for the warrants and the prices that could be
obtained from reselling them.
 
WHEREAS, as a result of certain questions that have arisen regarding the
accounting treatment applicable to the warrants, the parties hereto deem it
necessary and desirable to amend the Warrant Agreement to clarify and confirm
that the registered holders do not have the right to receive a net cash
settlement in the event the Company does not maintain a current prospectus
relating to the common stock issuable upon exercise of the warrants at the time
such warrants are exercisable.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Warrant Agreement as set forth herein.
 
1.  Warrant Agreement. The Warrant Agreement is hereby amended by adding the
following sentence as the penultimate sentence of Section 3.3.2:


--------------------------------------------------------------------------------


 
‘‘Furthermore, if the Company is unable to deliver any securities pursuant to
the exercise of a Warrant as a result of the foregoing situation, the Company
will have no obligation to pay such registered holder any cash or other
consideration or otherwise ‘‘net cash-settle’’ the Warrant.’’
 
2.  Miscellaneous.
 
(a)  Governing Law. The validity, interpretation, and performance of this
Agreement and of the Warrants shall be governed in all respects by the laws of
the State of New York, without giving effect to conflicts of law principles that
would result in the application of the substantive laws of another jurisdiction.
The Company hereby agrees that any action, proceeding or claim against it
arising out of or relating in any way to this Agreement shall be brought and
enforced in the courts of the State of New York or the United States District
Court for the Southern District of New York, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. The Company hereby waives
any objection to such exclusive jurisdiction and that such courts represent an
inconvenient forum. Any such process or summons to be served upon the Company
may be served by transmitting a copy thereof by registered or certified mail,
return receipt requested, postage prepaid, addressed to it at the address set
forth in Section 9.2 of the Warrant Agreement. Such mailing shall be deemed
personal service and shall be legal and binding upon the Company in any action,
proceeding or claim.
 
(b)  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective successors and assigns.
 
(c)  Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them. Except as set forth in this Agreement, provisions of
the Warrant Agreement which are not inconsistent with this Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts.


(d) Severability.  This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Warrant Clarification
Agreement as of the date first written above.
 
NEOSTEM, INC.
   
   
By:  
    
Robin L. Smith, Chief Executive Officer
 
 
CONTINENTAL STOCK TRANSFER &
TRUST COMPANY
   
   
By:  
  




--------------------------------------------------------------------------------

